Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator of a motor for an automobile, the stator comprising: 
a plurality of assemblies disposed in a curved shape to form a hole at a center of the stator, wherein each of the plurality of assemblies comprises: a stator core; 
a bobbin surrounding an outer surface of the stator core; a coil being wound multiple times around the bobbin and connected to a lead-in line and a lead-out line disposed at both ends of the coil, respectively; and a plurality of bus bars disposed on the bobbin, wherein: 
at least one of the plurality of bus bars is connected to the lead-in line or the lead-out line, and at least two of the plurality of bus bars intersect each other.
Takahashi (U. S. Patent 10,742,003) teaches a stator with a bobbin (cover) and a form of bus bar where the plurality of bus bars intersect each other, the bus bars on a busbar support.  Claim 1, however, cites that the plurality of bus bars are disposed on the bobbin. Lee et al. (U. S. Patent Publication 2022/0224183) teaches a form of wire guide on the bobbin.  Lee et al. does not teach the key features of claim 1, especially intersecting bus bars disposed on the bobbin. Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
The applicant supportively illustrates a bus bar supporting a plurality of busbars 410, 420, and 430 that intersect with each other.  Claim 1 us considered to be non-obvious with respect to the closest related prior art. 
Claims 2-17 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 9, 2022